Exhibit 10.91

 

SIXTH AMENDMENT TO PURCHASE AND SALE CONTRACT FOR SIENNA BAY

 

            This Sixth Amendment to Purchase and Sale Contract (this
“Amendment”) is made as of December 28, 2009 between CCIP/3 SANDPIPER, LLC, a
Delaware limited liability company ("Seller") and DT GROUP DEVELOPMENT, INC., a
California Corporation (“Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into that certain Purchase and
Sale Contract, dated as of August 14, 2009, as amended by (i) First Amendment to
Purchase and Sale Contract for Sienna Bay dated as of October 8, 2009, (ii)
Second Amendment to Purchase and Sale Contract for Sienna Bay dated as of
November 10, 2009, (iii) Third Amendment to Purchase and Sale Contract for
Sienna Bay dated as of November 12, 2009, (iv) Fourth Amendment to Purchase and
Sale Contract for Sienna Bay dated as of November 25, 2009 and (v) Fifth
Amendment to Purchase and Sale Contract for Sienna Bay dated as of December 11,
2009 (collectively, the “Contract”), with respect to the sale of that certain
property known as Sienna Bay, having an address at 10501 3rd Street North, St.
Petersburg, FL 33716, and as more particularly described in the Contract; and

            WHEREAS, Seller and Purchaser desire to amend certain provisions of
the Contract as hereinafter set forth.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Contract, except as expressly otherwise
amended or defined herein.

2.      Concerning the Fifth Amendment.  Sections 2(b) and 3 of the Fifth
Amendment to Purchase and Sale Contract for Sienna Bay, dated as of December 11,
2009, are hereby deleted and are of no further force and effect.

3.      Release of Deposit.  On the date hereof the full amount of the Deposit
(i.e., $642,000) shall be released from escrow and remitted by Escrow Agent to
Seller.  By execution and delivery of this Amendment by Seller and Purchaser,
Escrow Agent is hereby authorized and directed to so release the Deposit
directly to Seller.

4.      Additional Deposits.  (a)  On or before December 29, 2009, Purchaser
shall pay directly, to Seller, by wire transfer of immediately available federal
funds, an additional deposit of $358,000, pursuant to the wire instructions
attached hereto as Exhibit A.  Upon making such deposit, the total Deposit shall
be $1,000,000.

                                                (b)  On or before January 8,
2010, Purchaser shall deposit an additional $500,000 with Escrow Agent.  Upon
making such deposit, the total Deposit shall be $1,500,000 (of which $1,000,000
shall be held directly by Seller and $500,000 shall be held in escrow by the
Escrow Agent pursuant to the terms of the Contract).

5.      Miscellaneous.           This Amendment (a)  supersedes all prior oral
or written communications and agreement between or among the parties with
respect to the subject matter hereof, and (b) may be executed in counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute a single instrument and may be delivered by facsimile
transmission, and any such facsimile transmitted Amendment shall have the same
force and effect, and be as binding, as if original signatures had been
delivered.  As modified hereby, all the terms of the Contract are hereby
ratified and confirmed and shall continue in full force and effect.


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Seller:

 

CCIP/3 SANDPIPER, LLC, a Delaware limited liability company

 

By:    CONSOLIDATED CAPITAL INSTITUTIONAL PROPERTIES/3, LP, a Delaware limited
partnership, its member

 

By:    CONCAP EQUITIES, INC., a Delaware corporation, its general partner

 

 

By:  /s/John Spiegleman

Name:  John Spiegleman

Title:  Senior Vice President

 

Purchaser:

DT GROUP DEVELOPMENT, INC, a California corporation

 

By:  /s/Dan Markel
Name:  Dan Markel
Title:  President and CEO

 


EXHIBIT A

 

Wire Instructions

 

 

Bank: 

Wachovia  (Charlotte, NC)

ABA #: 

053-000-219 

Account Number:

2000010968907

Account Name: 

AIMCO Properties Partnership Concentration Account

Reference: 

CCIP/3 Sandpiper, LLC - 005681 sale deposit

 